DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites “predetermined pattern loaded on the printer” and “an NIR light source having a light setting programmed”.
Claim 7 recites “pattern... loaded onto the printer” and an NIR light source having a light setting…loaded on the printer”.

Examiner notes that the specification filed 7/02/2019 does not include the terms “loaded”, “programmed”, or “setting”, and applicant has not identified any citation for these newly added terms. Furthermore, similar terms relating to memory or controllers is not found in the specification. The instant specification only discloses generic “inkjet printers” [0049] and “Sono-Tek printer” [0069]. However, one of ordinary skill in the art would not expect a generic printer to include a “pattern loaded on the printer” as claimed because a separate computer is commonly used to store images and send the image data to the printer. 
Secondly, the “an NIR light source having a light setting programmed” is not properly supported in the originally filed specification. Again, there is no disclosure of any memory, computer, programming, or even “setting”. Paragraph [0068] describes the laser light source but not any hardware capable of being programmed to store a setting. 
The remaining claims depend from claims 1, 7, or 15, and are rejected for the limitations found in the independent claims. 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
As discussed above, the newly added limitations constitute new matter and are rejected under 35 USC 112(a).

Capobianco teaches excitation with 980 nm laser diode, see [0052], [0095].
Weismann teaches [0054] “inkjet printing”.
Weisman teaches using a CCD or CMOS cameras to capture a pattern, see [0065].
The ink of Capobianco is capable of being used in the printer of Weismann to make patterns that are exposed to power densities. Capobianco teaches varying the power density (Fig. 15b) resulting in the blue (Tm3+, Yb3+ nanocrystals) lanthanide-doped NaYF4 nanocrystals of Capobianco exhibiting two and three photon power dependencies in toluene [0116]- [0117].
Although Capobianco and Weismann do not teach the currently claimed “loaded”, “programmed”, and “setting” of the inkjet printer and laser diode, these are the same equipment described in the instant specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744